Fourth Court of Appeals
                                San Antonio, Texas
                                    November 27, 2019

                                    No. 04-19-00770-CR

                                 Stephen RICHARDSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR10629
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on November 27, 2019.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court